     Case 2:06-cr-00058-JAM-EFB Document 873 Filed 10/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:06-cr-0058-JAM-EFB P
12                       Respondent,
13           v.                                        ORDER
14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                         Movants.
16

17

18          Pending before the court is the government’s motion for extension of time to brief and
19   hear movants’ motions for summary judgment. ECF No. 869. The current schedule is for: (1)
20   oppositions to the summary judgment motions to be filed by November 4, 2020; (2) replies to be
21   filed by November 12, 2020; and (3) for the motions to be heard on November 18, 2020. ECF
22   No. 861. The government’s motion would modify those dates to: (1) oppositions to be filed by
23   January 4, 2021; (2) replies to be filed by January 11, 2021; and (3) the motions to be heard on
24   January 27, 2021. ECF No. 869 at 3. Movants have opposed the motion (ECF No. 871) and the
25   government has filed a reply (ECF No. 872). The motion for extension of time will be granted.
26          The government argues that several factors weigh in favor of an extension. First, one of
27   the government’s attorneys — Amy Hitchcock — is leaving the United States Attorney’s Office
28
                                                       1
     Case 2:06-cr-00058-JAM-EFB Document 873 Filed 10/23/20 Page 2 of 3


 1   and, hence, the case. ECF No. 869 at 1. Attorney Katherine Lydon is replacing her but will
 2   require time to get up to speed on the particulars of this case. Id. Further complicating the filing
 3   of the government’s oppositions are: (1) difficulties being caused generally by the ongoing
 4   pandemic; (2) Attorney Victoria Boesch’s imminent absence for a family medical emergency;
 5   and (3) the length of the movants’ motions for summary judgment and attendant exhibits. ECF
 6   No. 869 at 2; ECF No. 872 at 2.
 7           Movants argue that no additional time is warranted due to the amount of time it has been
 8   pending and that the material at issue in their motions for summary judgment are not new. ECF
 9   No. 871 at 1-2. Further, they contend that, even if Attorney Lydon is not familiar with the case,
10   Attorney Boesch should be. Id. at 1. Finally, movants argue that the government is not entitled
11   to any additional investigation because discovery is now closed.1 Id. at 2-3.
12           The court understands movants’ frustration with the delays in this case, but an extension is
13   warranted here. The record in this case is lengthy and the newly assigned Assistant U.S. Attorney
14   necessarily will require time to familiarize herself with it — particularly in light of her co-
15   counsel’s impending absence to deal with a family medical emergency. Moreover, both movants
16   have served their sentences and although any delay occasions some inconvenience they will not
17   be significantly harmed by further extension of dates requested here. With respect to additional
18   investigation, the government correctly points out that, although the parties are no longer able to
19   engage in discovery with each other, it is still entitled to develop information on its own to defend
20   against movants’ allegations. ECF No. 872 at 1.
21   /////
22   /////
23   /////
24   /////
25   /////
26
             1
27             In her motion, Attorney Lydon states that “I also plan to conduct additional
     factual investigation including, potentially, witness interviews” in preparation for opposing
28   summary judgment. ECF No. 869 at 4.
                                                        2
     Case 2:06-cr-00058-JAM-EFB Document 873 Filed 10/23/20 Page 3 of 3


 1          For those reasons, the government’s motion for extension of time, ECF No. 869, is
 2   GRANTED.2 The government shall file its opposition(s) to the motions for summary judgment
 3   by January 4, 2021. Movants shall file their replies by January 11, 2021. The motions shall be
 4   heard before the undersigned on January 27, 2021 at 10:00 a.m.
 5          So Ordered.
 6   DATE: October 23, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          2
              In granting this motion for extension of time, the court cautions the parties that it is
28   disinclined to grant further extensions on the summary judgment briefing.
                                                        3
